                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

DOMINIQUE ALEXANDER JONES,

                Petitioner,

                v.                                            CASE NO. 19-3217-JWL

WARDEN, USP-Leavenworth,

                 Respondent.

                                MEMORANDUM AND ORDER

        This matter is a pro se petition for habeas corpus filed under 28 U.S.C. § 2241. Petitioner

is in federal custody at USP-Leavenworth. Petitioner challenges his sentencing as a career

offender. The Court has screened his Petition (Doc. 1) under Rule 4 of the Rules Governing

Habeas Corpus Cases, foll. 28 U.S.C. § 2254, and dismisses this action without prejudice for lack

of statutory jurisdiction.

Background

        Petitioner “pled guilty pursuant to a plea agreement to possession with intent to distribute

fifty grams or more of cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2006).” United States

v. Jones, No. 11-4130, 2011 WL 4525964, 448 F. App’x 354, 355 (4th Cir. Sept. 30, 2011).

Petitioner appealed his conviction and sentence, and the Fourth Circuit dismissed the appeal in

part, finding that the sentencing issues Petitioner sought to raise on appeal are barred by the terms

of his waiver of appellate rights. Id. at 355–56. The Fourth Circuit affirmed Petitioner’s

conviction, finding that Petitioner’s plea was knowing and voluntary. Id. at 355.

        Petitioner filed a motion under 28 U.S.C. § 2255, contending that he was improperly

sentenced as a career offender, in light of the Fourth Circuit’s holding in United States v. Simmons,

649 F.3d 237 (4th Cir. 2011).             Jones v. United States, Nos. 5:10-CR-00074-F-1,


                                                 1
5:11-CR-00686-F, 2013 WL 4828558, at *1 (E.D. N.C. Sept. 10, 2013). The court found that the

waiver in Petitioner’s plea agreement was knowing and voluntary, and that he waived the right to

pursue his claim. Id. at *2. The court denied a certificate of appealability. Id. at *4. Petitioner

appealed, and the Fourth Circuit dismissed the appeal, finding that Petitioner failed to make the

requisite showing for a certificate of appealability. United States v. Jones, No. 13-7743, 565 F.

App’x 202 (4th Cir. April 7, 2014). On November 3, 2014, the Supreme Court denied a petition

for writ of certiorari. Jones v. United States, 135 S. Ct. 462 (2014).

       The district court dismissed a subsequent § 2255 motion as successive but unauthorized

and treated Petitioner’s Fed. R. Civ. P. 60(b) motion as a successive § 2255 motion and dismissed

it on the same basis. See United States v. Jones, 616 F. App’x 98 (4th Cir. Sept. 23, 2015).

Petitioner appealed, and the Fourth Circuit held that Petitioner failed to demonstrate that the

district court’s ruling that he lacked authorization to submit a successive § 2255 motion was

debatable and dismissed this portion of the appeal and denied a certificate of appealability. Id. at

98.   The Fourth Circuit also found that the district court properly construed Petitioner’s

postjudgment motion as a successive § 2255 motion, affirmed the district court’s order dismissing

his postjudgment motion for want of jurisdiction, and denied authorization to file a successive

§ 2255 motion. Id. at 99; see also United States v. Jones, 687 F. App’x 240 (4th Cir. April 27,

2017) (finding that the district court properly dismissed Petitioner’s Fed. R. Civ. P. 60(b) motion

as a successive § 2255 motion in 5:10-cr-00074-F-1, and denying authorization to file a successive

§ 2255 motion).

       In Petitioner’s current § 2241 Petition, he challenges the validity of his sentence as

imposed. Petitioner alleges that his sentence enhancement is not proper and that he is not a career

offender in light of the Fourth Circuit’s opinion in United States v. Simmons, 649 F.3d 237 (4th



                                                 2
Cir. 2011). Petitioner invokes the savings clause in § 2255(e), alleging that the remedy under

§ 2255 is inadequate or ineffective to challenge his conviction or sentence because his sentence

was legal at the time he was sentenced on January 31, 2011, and current caselaw foreclosed his

arguments. Petitioner argues that Simmons was decided on August 17, 2011, and it was not until

August 21, 2013, that the court made Simmons retroactive in Miller v. United States, 735 F.3d 141,

147 (4th Cir. 2013).

Analysis

          The Court must first determine whether § 2241 was the proper vehicle to bring Petitioner’s

claims. Because “that issue impacts the court’s statutory jurisdiction, it is a threshold matter.”

Sandlain v. English, 2017 WL 4479370 (10th Cir. Oct. 5, 2017) (unpublished) (finding that

whether Mathis is retroactive goes to the merits and the court must first decide whether § 2241 is

the proper vehicle to bring the claim) (citing Abernathy v. Wandes, 713 F.3d 538, 557 (10th Cir.

2013)).

          A federal prisoner seeking release from allegedly illegal confinement may file a motion to

“vacate, set aside or correct the sentence.” 28 U.S.C. § 2255(a). A motion under § 2255 must be

filed in the district where the petitioner was convicted and sentence imposed. Sines v. Wilner, 609

F.3d 1070, 1073 (10th Cir. 2010). Generally, the motion remedy under 28 U.S.C. § 2255

provides “the only means to challenge the validity of a federal conviction following the conclusion

of direct appeal.” Hale v. Fox, 829 F.3d 1162, 1165 (10th Cir. 2016), cert. denied sub nom. Hale

v. Julian, 137 S. Ct. 641 (2017). However, under the “savings clause” in § 2255(e), a federal

prisoner may file an application for habeas corpus under 28 U.S.C. § 2241 in the district of

confinement if the petitioner demonstrates that the remedy provided by § 2255 is “inadequate or

ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e).



                                                  3
       Petitioner seeks to rely on the decision in Simmons, which is an intervening judicial

interpretation of a statute, and not a new rule of constitutional law. When a petitioner is denied

relief on his first motion under § 2255, he cannot file a second § 2255 motion unless he can point

to either “newly discovered evidence” or “a new rule of constitutional law,” as those terms are

defined in § 2255(h). Haskell v. Daniels, 510 F. App’x 742, 744 (10th Cir. 2013) (unpublished)

(citing Prost v. Anderson, 636 F.3d 578, 581 (10th Cir. 2011)). Preclusion from bringing a

second motion under § 2255(h) does not establish that the remedy in § 2255 is inadequate or

ineffective. Changes in relevant law were anticipated by Congress and are grounds for successive

collateral review only under the carefully-circumscribed conditions set forth in § 2255(h).

       The Tenth Circuit has rejected an argument that the “current inability to assert the claims in

a successive § 2255 motion—due to the one-year time-bar and the restrictions identified in

§ 2255(h)—demonstrates that the § 2255 remedial regime is inadequate and ineffective to test the

legality of his detention.” Jones v. Goetz, No. 17-1256, 2017 WL 4534760, at *5 (10th Cir. 2017)

(unpublished) (citations omitted); see also Brown v. Berkebile, 572 F. App’x 605, 608 (10th Cir.

2014) (unpublished) (finding that petitioner has not attempted to bring a second § 2255 motion,

and even if he were precluded from doing so under § 2255(h), that “does not establish the remedy

in § 2255 is inadequate”) (citing Caravalho v. Pugh, 177 F.3d 1177, 1179 (10th Cir. 1999) and

Prost, 636 F.3d at 586). If § 2255 could be deemed “inadequate or ineffective” “any time a

petitioner is barred from raising a meritorious second or successive challenge to his

conviction—subsection (h) would become a nullity, a ‘meaningless gesture.’” Prost, 636 F.3d at

586; see also Hale, 829 F.3d at 1174 (“Because Mr. Hale cannot satisfy § 2255(h), he cannot,

under Prost, satisfy § 2255(e), and § 2241 review must be denied.”).

       The AEDPA “did not provide a remedy for second or successive § 2255 motions based on



                                                 4
intervening judicial interpretations of statutes.” Abernathy v. Wandes, 713 F.3d 538, 547 (10th

Cir. 2013), cert. denied 134 S. Ct. 1874 (2014). However, prisoners who are barred from

bringing second or successive § 2255 motions may still be able to petition for habeas relief under

the savings clause in § 2255(e). Id.

       However, § 2255 has been found to be “inadequate or ineffective” only in “extremely

limited circumstances.” Id. (citations omitted). “Only in rare instances will § 2255 fail as an

adequate or effective remedy to challenge a conviction or the sentence imposed.” Sines, 609 F.3d

at 1073. A petitioner does not present one of these rare instances “simply by asserting his ability

to file a § 2255 motion is barred by timing or filing restrictions.” Crawford v. United States, 650

F. App’x 573, 575 (10th Cir. 2016) (unpublished) (citing Sines, 609 F.3d at 1073; Haynes v. Maye,

529 F. App’x 907, 910 (10th Cir. 2013) (unpublished) (noting fact that § 2255 motion is

time-barred doesn’t render § 2255 remedy inadequate or ineffective); Garris v. Lindsay, 794 F.2d

722, 727 (D.C. Cir. 1986) (“It is the inefficacy of the [§ 2255] remedy, not a personal inability to

utilize it, that is determinative, and appellant’s difficulty here is simply that his circumstances

preclude him from invoking it.”).

       The Tenth Circuit has held that “it is the infirmity of the § 2255 remedy itself, not the

failure to use it or to prevail under it, that is determinative. To invoke the savings clause, there

must be something about the initial § 2255 procedure that itself is inadequate or ineffective for

testing a challenge to detention.” Prost, 636 F.3d at 589 (stating that “the fact that Mr. Prost or his

counsel may not have thought of a Santos-type argument earlier doesn’t speak to the relevant

question whether § 2255 itself provided him with an adequate and effective remedial mechanism

for testing such an argument”). “The savings clause doesn’t guarantee results, only process,” and

“the possibility of an erroneous result—the denial of relief that should have been granted—does



                                                  5
not render the procedural mechanism Congress provided for bringing that claim (whether it be 28

U.S.C. §§ 1331, 1332, 2201, 2255, or otherwise) an inadequate or ineffective remedial vehicle for

testing its merits within the plain meaning of the savings clause.” Id. (emphasis in original).

        This Court is bound by Tenth Circuit precedent which addresses the question of “whether a

new Supreme Court decision interpreting a statute that may undo a prisoner’s conviction renders

the prisoner’s initial § 2255 motion ‘inadequate or ineffective.’” Haskell, 510 F. App’x at 744.

The Tenth Circuit answered the question in the negative in Prost, holding that if “a petitioner’s

argument challenging the legality of his detention could have been tested in an initial § 2255

motion[,] . . . then the petitioner may not resort to . . . § 2241.” Prost, 636 F.3d at 584.

        Nothing about the procedure of Petitioner’s prior § 2255 motion prevented him from

making this same argument despite his claim that the decision he seeks to rely on was not in

existence.1 The Tenth Circuit has concluded that although a petitioner may have benefitted from

a cite to a Supreme Court decision announced after his § 2255 motion, this is not reason enough to

find the original § 2255 motion “inadequate or ineffective.” See Prost, 636 F.3d at 589; Haskell,

510 F. App’x at 745; Sandlain, 2017 WL 4479370, at *3 (“Nor does it matter that Mathis was not

in existence at the time he filed his initial § 2255 motion”).

        The Tenth Circuit’s new test in Prost also provides that § 2255 is not “inadequate or

ineffective” merely because adverse circuit precedent existed at the time. Abernathy, 713 F.3d at

548 (citing Prost, 636 F.3d at 590–93); Sandlain, 2017 WL 4479370, at *3 (“[E]ven assuming

there was contrary circuit precedent, nothing prevented him from raising the argument in his initial

§ 2255 motion and then challenging any contrary precedent via en banc or certiorari review.”); see

also Lewis v. English, 736 F. App’x 749, 752 (10th Cir. June 5, 2018) (unpublished) (noting that


1
 The Court expresses no opinion on the applicability of Simmons to Petitioner’s claim. See Haskell, 510 F. App’x at
745, n.4; see also Sandlain v. English, No. 17-3152, 2017 WL 4479370, at n.8 (10th Cir. 2017).

                                                        6
anticipating Mathis and arguing it in the face of conflicting circuit precedent would be an “uphill

battle,” but petitioner “at least had the opportunity to take this path”).

        In Abernathy, the Tenth Circuit noted that although other circuits “have adopted somewhat

disparate savings clause tests, most requir[ing] a showing of ‘actual innocence’ before a petitioner

can proceed under § 2241. . . . Under the Prost framework, a showing of actual innocence is

irrelevant.” Abernathy, 713 F.3d at n.7 (citations omitted); see also Sandlain, 2017 WL 4479370,

at *4 (finding that petitioner’s claim that § 2255 is inadequate or ineffective because he is actually

innocent of the career offender enhancement under Mathis, merely restates the argument he could

have brought in his initial § 2255 motion, and possible misuse of a prior conviction as a predicate

offense under the sentencing guidelines does not demonstrate actual innocence); see also Brown,

572 F. App’x at 608–09 (rejecting argument that petitioner is actually innocent and that the court’s

failure to follow the other circuits in Prost violated the Supreme Court’s “fundamental miscarriage

of justice” exception).

        The petitioner has the burden to show that the remedy under §2255 is inadequate or

ineffective. Hale, 829 F.3d at 1179. Petitioner has failed to meet that burden. The Court finds

that the savings clause of § 2255(e) does not apply and therefore the Court lacks statutory

jurisdiction. Accordingly,

        IT IS THEREFORE ORDERED BY THE COURT that the petition is dismissed

without prejudice.

        IT IS SO ORDERED.

        Dated November 15, 2019, in Kansas City, Kansas.

                                                S/ John W. Lungstrum
                                                JOHN W. LUNGSTRUM
                                                UNITED STATES DISTRICT JUDGE



                                                   7
